                 Case 1:19-cv-11514-VEC Document 27 Filed 02/14/20 Page 1 of 1



MEMO ENDORSED
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 2/18/2020




Counsel for Petitioner must submit an ex parte letter to
CaproniNYSDchambers@nysd.uscourts.gov no later than
February 20, 2020, explaining counsel's reason for their
request to withdraw, including what fundamental
disagreement has precipitated their request. Counsel must
deliver a copy of this order and their letter to Petitioner no
later than February 22, 2020.
SO ORDERED.


                            2/18/2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
